DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 05/24/2022 (“05-24-22 OA”), the Applicant amended independent claims 1 and 16 and cancelled claims 17-18 in a reply filed on 08/16/2022. Applicant’s amendments to independent claim 1 have substantively changed the scope of claim 1 and its dependent claims.
	Currently, claims 1-16 and 19-20 are examined as below.
Response to Arguments
Applicant’s amendments to independent claims 1 and 16 have overcome the prior-art rejections as set forth under line item numbers 1-4 in the 05-24-22 OA.
However, despite Applicant’s substantive amendments to independent claim 1, previously-cited prior art Shimatsu still reads on parts of claim 1. Shimatsu discloses a display device, and the display device comprises a substrate, 5a first light emitting element disposed an the substrate, a second light emitting element disposed on the substrate and positioned adjacent to the first light emitting element, a first encapsulation layer disposed on the first light emitting element and the second light emitting element, and 10a light path control layer disposed on the first encapsulation layer. The light path control layer includes a first pattern overlapping the first light emitting element having has a first refractive index, and a second pattern overlapping the second light emitting element and having a second refractive index that is greater than the first refractive index.
New reference is introduced. New grounds of rejections under 35 U.S.C. 103 and claim objections are provided as follows.
Claim Objections
Claim 16 is objected to because of the following informalities: 
	Regarding claim 16:
	In line 18, “each of the first light emitting element” should read “each of the first light emitting elements,” in which the first light emitting element should be in plural form.
	In lines 18-19, “each of the second light emitting element” should read “each of the second light emitting elements,” in which the second light emitting element should be in plural form.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, 9, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2022/0085335 A1 to Shimatsu in view of US 2019/0157361 A1 to Lee at al. (“Lee”).

    PNG
    media_image1.png
    479
    594
    media_image1.png
    Greyscale

	Regarding independent claim 1, Shimatsu in Figs. 3-4 teaches a display device (Figs. 3-4 & ¶ 316, display device of Example 2), comprising: 
a substrate 11 (¶ 261-¶ 262, first substrate 11);
5a first light emitting element 10R (¶ 265, light emitting element 10R) disposed an the substrate 11; 
a second light emitting element 10G (¶ 265, light emitting element 10G) disposed on the substrate 11 and positioned adjacent to the first light emitting element 10R; 
a first encapsulation layer 34 (¶ 317, intermediate layer 34) disposed on the first light emitting element 10R and the second light emitting element 10G; and 
10a light path control layer 35, 50 (Figs. 3-4 & ¶ 321, layers 35, 50 direct light (i.e., light path control)) disposed on the first encapsulation layer 34, the light path control layer 35, 50 including a first pattern 35 (¶ 317, first coating layer 35) overlapping the first light emitting element 10R and having a first refractive index n1 (¶ 318 & ¶ 16, value n1 is a refractive index of the first coating layer 35) and a second pattern 50 (¶ 317, optical path control unit 50) overlapping the second light emitting element 10G and having a second refractive index n0 (¶ 318 & ¶ 16, value n0 is a refractive index of the optical path control unit 50) that is greater than the first refractive index n1 (¶ 318).
However, Shimatsu does not explicitly disclose an emission area of the second light emitting element is a different size from that of an emission area of the first light emitting element.
	Lee recognizes a need for maintaining the luminance lifetimes of different pixels at the same level (¶ 74). Lee satisfies the need by forming an emission region OG (i.e. emission area) of a green sub pixel SG (i.e. second light emitting element) with a different size from that of an emission region OR (i.e. emission area) of a red sub pixel SR (i.e. first light emitting element; Figs. 1-2 & ¶ 74).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the emission areas of light emitting elements taught by Shimatsu with the structure taught by Lee, so as to maintain the luminance lifetime of different pixels at the same level.
Regarding claim 3, Shimatsu in Figs. 3-4 further teaches the second pattern 50 includes an organic insulation material (¶ 320, second pattern 50 is constituted by an acrylic transparent resin, which is an organic insulation material (i.e., acryl-based resin) as the Applicant purported in disclosure (see paragraph 68 in the specification of the present application)).
Regarding claim 5, Shimatsu in Fig. 4 further teaches a cross section of the second pattern 50 has a shape in which a width of a lower side of the second pattern 50 is less than a width of an 25upper side of the second pattern 50 (Fig. 4).
Regarding claim 6, Shimatsu in Fig. 3 further teaches the light path control layer 35, 50 further includes a capping layer 38 (¶ 276, sealing resin layer 38) disposed on the first pattern 35 and the second pattern 50.
Regarding claim 9, Shimatsu in Fig. 3 further teaches the capping layer 38 directly contacts an upper surface of the second pattern 50.
Regarding claim 11, Shimatsu in Fig. 3 further teaches a second encapsulation layer 12 (¶ 260, second substrate 12) disposed on the light path control layer 35, 50, wherein the 20second encapsulation layer 12 includes an organic insulation material (¶ 213, organic polymer).
Regarding claim 13, Shimatsu in Fig. 3 further teaches a light emitted from the second light emitting element 10G is a same color as a color of a light emitted from the first light emitting element 10R (¶ 209, organic layer for both the light emitting elements 10R and 10G emits white light i.e., same color of light).
	Regarding claim 14, the combination of Shimatsu and Lee (Figs. 1-2) further teaches the emission area OG of the second light emitting element SG is larger than the emission area OR of the first light emitting element SR (Lee: Figs. 1-2 & ¶ 74).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shimatsu and Lee, and further in view of US 5,381,187 A to Takamatsu et al. (“Takamatsu”).
Regarding claim 2, the combination of Shimatsu and Lee does not explicitly disclose the first encapsulation layer includes an inorganic insulation material. However, Shimatsu in Figs. 3-4 teaches the first encapsulation layer 34 includes a color filter layer CF (¶ 275). 
	Takamatsu recognizes a need for a material used for color filters with resistance to light and heat (col. 7, ln. 47-66). Takamatsu satisfies the need by forming the color filter with an inorganic insulation material (i.e., TiO2, SiO2; col. 7, ln. 47-66).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the inorganic insulation material taught by Takamatsu for at least a portion of the first encapsulation layer taught by Shimatsu and Lee, so as to provide an encapsulation resistant to light and heat.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimatsu and Lee, and further in view of US 2016/0315130 A1 to Kajiyama et al. (“Kajiyama”).
Regarding claim 7, Shimatsu in Fig. 3 teaches the capping layer 38 includes epoxy (¶ 276), but the combination of Shimatsu and Lee does not specifically disclose that it includes polyimide (PI). 
Kajiyama, however, teaches that a sealing resin can be made from epoxy or polyimide (¶ 61).  In other words, Kajiyama recognizes that epoxy and polyimide are functional equivalent as being able to function as a sealing resin.
According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute epoxy taught by Shimatsu and Lee with another functionally-equivalent polyimide taught by Kajiyama.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimatsu and Lee, and further in view of US 2001/0044035 A1 to Morii.
Regarding claim 8, the combination of Shimatsu and Lee does not explicitly disclose the capping layer includes LiF. However, Shimatsu in Fig. 3 teaches the capping layer 38 is a sealing layer (¶ 276).
	Morii recognizes a need for a sealing material that is resistant to oxidation (¶ 13). Morii satisfies the need by forming a sealing layer with lithium fluoride (LiF; ¶ 14).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the LiF material taught by Morii for the capping/sealing layer taught by Shimatsu and Lee, so as to provide a sealing layer resistant to oxidation.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 4 is allowed.
Independent claim 4 is allowed, because claim 4 includes previously-indicated allowable subject matter of claim 4 and has been rewritten in independent form to include all of the limitations of the base claim and any intervening claims as set forth under line item number 5 in the 05-24-22 OA.
Claims 10, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 10 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10, wherein the capping layer directly contacts an 15upper surface of the first encapsulation layer, a sidewall of the second pattern, and an upper surface of the second pattern.
Claim 12 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, a third encapsulation layer disposed on the second encapsulation layer, the third encapsulation layer including an inorganic insulation material.
	Claim 15 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 15, wherein: each of the first light emitting element and the second light emitting element are 10configured to emit a light in a first mode; and the first light emitting element is configured to emit the light and the second light emitting element is not configured to emit the light in a second mode.
Claims 16 and 19-20 are objected to but would be allowable if rewritten to overcome any claim objections set forth in this Office action.
Independent claim 16 would be allowable, because claim 16 has been amended to include previously-indicated allowable subject matter of claim 18 and any intervening claims as set forth under line item number 5 in the 05-24-22 OA.
Claims 19-20 would be allowable, because they depend from the allowable claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                 

/JAY C CHANG/Primary Examiner, Art Unit 2895